                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

         Plaintiff,                                 Case No. 18-20240
                                                    Honorable Laurie J. Michelson
 v.

 SONJA EMERY,

         Defendant.


               ORDER ON DEFENDANT’S MOTION FOR TRAVEL AND
                 SUBSISTENCE AT GOVERNMENT’S EXPENSE [31]


       Defendant Sonja Emery has been indicted on multiple counts of wire fraud, mail fraud,

corruptly endeavoring to obstruct the Internal Revenue Service, and tax evasion. (R. 30.) She was

given pre-trial bond and is residing in northern California. She is scheduled to appear in this Court

on October 12, 2018, for an arraignment on the Superseding Indictment and a hearing on defense

counsel’s motion to withdraw. Her present motion “requests . . . an order directing the U.S. Marshal

to pay for transportation and subsistence expenses.” (R. 31, PageID.165.) The Government does

not appear to object to the Marshal covering the expenses, but seeks to ensure that the funding will

not come from the U.S. Department of Justice. (R. 31, PageID.163.)

       The Court grants the request to the extent authorized by 18 U.S.C. § 4285. That statute

provides that when an indigent defendant is released pending a court appearance, a judge “may,

when the interests of justice would be served thereby” direct the Marshal to arrange for or pay for

transportation “to the place where [her] appearance is required” and “furnish [defendant] with an

amount of money for subsistence expenses to [her] destination, not to exceed the amount

authorized as a per diem allowance for travel under section 5702(a) of title 5, United States Code.”
       Accordingly, IT IS HEREBY ORDERED that the United States Marshal Service shall

provide Defendant with transportation expenses from Martinez, California to Detroit, Michigan to

allow Defendant to attend the court proceedings scheduled for Friday, October 12, 2018, as well

as per diem food expenses for that day of travel.

        SO ORDERED.

                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE


       Dated: October 9, 2018


       I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, October 9, 2018, by electronic and/or ordinary mail.


                                             s/William Barkholz
                                             Case Manager




                                                2
